Caldwell, J.
—The applicant is charged with murder, and having been denied bail by the justice, sitting as a court of inquiry, sued out his writ of habeas corpus, before the district court of Denton county. The district court took the same view as the justice, denied bail, and thus the case is before the court on appeal.
The record does not disclose that sedate mind and deliberate preconceived purpose which indicate express malice; nor do we discover those circumstances which point with unerring certainty to malice express.
The defendant is therefore entitled to bail, which is fixed at the sum of $10,000. It is ordered that the officer in whose custody the defendant may he shall take the required bail bo.nd.
Ordered accordingly.